                   LEE LITIGATION GROUP, PLLC
                                148 WEST 24TH STREET, 8TH FLOOR
                                      NEW YORK, NY 10011
                                       TEL: 212-465-1180
                                       FAX: 212-465-1181
                                    INFO@LEELITIGATION.COM


WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                             May 24, 2019
Via ECF
The Honorable Sandra J. Feuerstein, U.S.D.J.
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

                 Re:   Perez v. New York Spine Specialists, LLP, et al.
                       Case No. 2:18-cv-880 (SJF)(AKT)

        We are counsel for Plaintiff in the above-referenced matter. Pursuant to the Court’s Order
dated February 6, 2019 (ECF Dkt. No. 30), we write jointly with counsel for Defendants to inform
the Court that the parties have reached a contemplated settlement in principle and are in the process
of finalizing the settlement documents. Accordingly, the parties respectfully request thirty (30)
days, until June 24, 2019, to file their submission for settlement approval.

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
